Citation Nr: 0111177	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shoulder pain.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an increased rating from an initial grant 
of service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating from an initial grant 
of service connection for residuals, head trauma with 
associated headaches, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for scars, shrapnel 
wounds, posterior thighs.

6.  Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for scars, shrapnel 
wound, right hand and wrist.


7.  Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for burn residuals, 
left arm.

8. Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for residuals, 
frostbite of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.

This case first came before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1999, the Board remanded 
this case for further development of the evidence.  The case 
is again before the Board for appellate review.

The issues of entitlement to service connection for a 
disorder manifested by shoulder pain and for a bilateral knee 
disorder are discussed in the REMAND section of this 
decision, set forth below.



FINDINGS OF FACT

1.  Prior to October 27, 1999, PTSD was manifested primarily 
by sleep disturbance, flashbacks, intrusive thoughts, and 
social isolation.

2.  As of October 27, 1999, PTSD has been manifested 
primarily by severe sleep disturbances and intrusive 
thoughts, necessitating mindless repetitive activity and of 
such a nature as to constitute panic attacks; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  Since March 18, 1997, residuals, head trauma with 
associated headaches, have been manifested primarily by 
complaints of persistent headaches, and by the absence of 
both multi-infarct dementia associated with brain trauma and 
of purely neurological disabilities.

4.  Since March 18, 1997, shrapnel wound scars of the 
posterior thighs have been manifested primarily by the 
absence of clinical evidence showing that these scars were 
either poorly nourished, ulcerative, tender and painful on 
objective examination, or productive of limitation of 
function of the part affected.

5.  Since March 18, 1997, shrapnel wound scars of the right 
hand and wrist have been manifested primarily by the absence 
of clinical evidence showing that these scars were either 
poorly nourished, ulcerative, tender and painful on objective 
examination, or productive of limitation of function of the 
part affected.

6.  Since March 18, 1997, burn residuals of the left arm have 
been manifested primarily by a scar approximately 17.5 cm. 
square, and by the absence of clinical evidence showing that 
this scar was either poorly nourished, ulcerative, tender and 
painful on objective examination, or productive of limitation 
of function of the part affected.


7.  Since March 18, 1997, residuals of frostbite of the feet 
have consisted primarily of complaints of cold sensitivity, 
and by the absence of clinical symptomatology on examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
PTSD, prior to October 27, 1999, from an initial grant of 
service connection, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(2000).

2.  The criteria for a rating of 50 percent, but no greater 
than 50 percent, for PTSD, as of October 27, 1999, from an 
initial grant of service connection, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2000).

3.  The criteria for a rating higher than 10 percent for 
residuals, head trauma with associated headaches, from an 
initial grant of service connection, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.124a, 
4.130, Diagnostic Codes 8045, 9304 (2000).

4.  The criteria for an increased (compensable) evaluation 
for scars, shrapnel wounds, posterior thighs, from an initial 
grant of service connection, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

5.  The criteria for an increased (compensable) evaluation 
for scars, shrapnel wounds, right hand and wrist, from an 
initial grant of service connection, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).


6.  The criteria for an increased (compensable) evaluation 
for burn residuals, left arm, from an initial grant of 
service connection, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 
7805 (2000).

7.  The criteria for an increased (compensable) evaluation 
for residuals of frostbite, both feet, from an initial grant 
of service connection, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 (in effect 
prior to August 13, 1998), Diagnostic Code 7122 (in effect as 
of August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for service 
connection for various disabilities, and his subsequent 
disagreement with the disability ratings assigned therefor.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  In particular, VA has requested that 
the veteran furnish information as to current treatment for 
the disorders at issue; such information has been supplied by 
him, and records of that treatment have been sought by VA.  
VA's duty to assist the claimant in this regard accordingly 
has been satisfied.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).  In 
addition, VA has furnished the veteran with examinations, in 
order to ascertain the current nature and severity of the 
disorders for which increased or compensable disability 
ratings are sought.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).


This appeal arises from the initial ratings assigned to 
various disabilities upon the award of service connection 
therefor, and, accordingly, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.

I.  An Increased Rating for PTSD

Service connection for PTSD was granted by the RO in 
September 1997, with a 30 percent rating assigned as of March 
18, 1997.  This appeal ensued.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Schedule).  Under the criteria pertinent to 
PTSD, the 30 percent rating that has been in effect since 
March 1997 contemplates occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, no more than weekly 
panic attacks, chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, or recent events).  A 
higher rating (to 50 percent) would be appropriate for 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to 

complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A May 1997 statement from a private drug counselor, received 
by VA on May 14, 1997, notes that the veteran had been 
accorded treatment for drug and alcohol use, and that, in the 
course of his treatment, he had discussed his combat 
experiences.  The report of a May 23, 1997, VA PTSD 
examination shows that the veteran reported sleep 
disturbance, a startle response, feeling constantly nervous, 
and intrusive thoughts.  On examination, he was alert, 
oriented, and well groomed, with a very constricted affect 
and a rather abrupt manner.  There was little affective 
responsiveness throughout the interview, but no evidence of a 
thought disorder.  He reported no history of delusions or 
hallucinations, nor any homicidal or suicidal ideation.  The 
report indicates diagnoses to include a Global Assessment of 
Functioning (GAF) score of 60, with moderate symptoms and 
moderate difficulty in social and occupational functioning.

A March 1998 VA medical statement indicates diagnoses to 
include PTSD, but does not proffer any further information or 
findings.  Reports of VA outpatient mental health treatment 
reflect that the veteran experienced nightmares and intrusive 
thoughts, apparently concomitant with knee replacement 
surgery.  The transcript of a March 24, 1998, personal 
hearing shows that the veteran reported experiencing 
intrusive dreams, sleep disturbance, flashbacks, a limited 
social life, being uneasy among other people, and the use of 
medication.

VA outpatient treatment records dated between May 1999 and 
July 1999 show complaints of sleep problems, including 
infrequent but severe nightmares and flashbacks.  

The report of an October 27, 1999, VA PTSD examination shows 
that the veteran cited "powerful" nightmares that occurred 
three times per week.  He noted that he had significant 
problems sleeping as a result of these nightmares.  He also 
noted that he had a heightened startle reaction, that he was 
withdrawn from others, and 

that he was "nervous as hell."  The examiner noted that, when 
he walked into the waiting room to introduce himself, the 
veteran was startled.  He was alert, pleasant, and outgoing, 
but was noted to exhibit mild agitation, with wringing of his 
hands, during the interview.  His mood was appropriate to his 
thought content, but appeared anxious and, at one point, 
tearful.  He denied experiencing auditory or visual 
hallucinations, or having homicidal or suicidal ideations.  

The report indicates comments by the examiner as follows:  
"....[I]n the two years since [the veteran's] first evaluation 
some of his symptoms have worsened.  This appears to be in 
response to health changes [and] exposure to certain 
stimuli....[T]he nightmares and flashbacks 
constitute...severe...impairment in functioning.  He must then 
spend several hours at a time mowing his yard to calm down 
after one of these evenings.  While he is naturally a rather 
gregarious person...his social functioning could be much 
higher if he did not have to cope with the aftermath of 
severe intrusive symptoms.  It is felt that the severity of 
these symptoms has impaired his occupational and social 
functioning as he must spend so much time alone or engaging 
in some activity rather than relaxing.  He exhibits and 
continues to exhibit a startle response and fairly high 
levels of anxiety.  He would, of course, be severely 
occupational[ly] impaired at this point due to his high level 
of anxiety and need to be alone or to engage in some mindless 
repetitive activity to calm himself.  The record also 
indicates an increase in symptoms as measured by an increase 
in medications to...control these symptoms."  The report 
indicates diagnoses to include a GAF score of 51.

The Board finds that, prior to October 27, 1999, the criteria 
for a rating higher than 30 percent were not satisfied.  The 
evidence dated between March 18, 1997, and October 26, 1999, 
shows that his PTSD was manifested primarily by sleep 
disturbance, flashbacks, intrusive thoughts, and social 
isolation.  It does not show that there was any decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks, nor was there any suspiciousness, 
panic attacks, or memory impairment.  The report of the only 
VA PTSD examination conducted during this period reflects a 
GAF score of 60; GAF scores between 51 and 60 are deemed to 
represent moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.


However, the Board also finds that a higher rating of 50 
percent is appropriate as of October 27, 1999.  The report of 
the VA PTSD examination conducted on that date shows, in the 
opinion of the examiner, that the veteran's symptoms had 
worsened, and that his sleep impairment, anxiety and startle 
reaction were productive of severe impairment.  The symptoms 
described by the examiner in this report clearly represent 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  In addition, while the veteran's intrusive 
thoughts and resultant mindless repetitive activity, while 
not described per se as panic attacks, can in fact be deemed 
as such.  Moreover, while a GAF score of 51 represents no 
more than moderate symptoms, it must be noted that this score 
is at the low end of the scale for those symptoms; a GAF 
score of 50 represent serious symptoms.

Having determined that a 50 percent rating for PTSD is 
appropriate as of October 27, 1999, it is now incumbent upon 
the Board to ascertain whether a rating higher than 50 
percent can be assigned.  Under Diagnostic Code 9411, a 
rating higher than 50 percent (that is, a 70 percent rating) 
is appropriate for occupational and social impairment 
exemplified by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

These criteria are not satisfied.  The report of the October 
27, 1999, VA PTSD examination does not show, nor has the 
veteran contended, that his PTSD is manifested by the 
symptoms requisite for the assignment of a 70 percent rating.  
In particular, it is not shown that he performs obsessional 
rituals; that his speech is at any time illogical, obscure, 
or irrelevant; that his panic attacks occur at a frequency 
that could be described as near-continuous; that he is 
spatially disoriented; or that he neglects his personal 
appearance and hygiene.


The Board therefore finds that the preponderance of the 
evidence is against the assignment of a rating higher than 30 
percent for PTSD prior to October 27, 1999.  The Board also 
finds that the evidence favors the assignment of a 50 percent 
rating for that disability as of October 27, 1999, but that 
the preponderance of the evidence is against the award of a 
rating higher than that as of that date.

II.  An Increased Rating for Residuals, Head Trauma with 
Associated Headaches

Under the pertinent diagnostic criteria as set forth in the 
Schedule, a disability characterized as residuals of head 
trauma with associated headaches is classified, for rating 
purposes, as brain disease due to trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Purely subjective 
complaints, such as headaches, dizziness, and insomnia, that 
are recognized as symptoms of brain trauma are rated as 10 
percent disabling and no more under Diagnostic Code 9304, 
which pertains to dementia due to head trauma.  This 10 
percent rating will not be combined for any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  A 
rating higher than 10 percent can also be assigned pursuant 
to Diagnostic Code 8045 when purely neurological disabilities 
are manifested.

The veteran is currently in receipt of a 10 percent rating 
for his service-connected residuals of head trauma with 
associated headaches, and has been since March 18, 1997.  The 
evidence, however, does not demonstrate that this disability 
is manifested by other than purely subjective complaints, 
that a diagnosis of multi-infarct dementia associated with 
brain trauma has been rendered, or that this disorder is in 
fact manifested by purely neurological disabilities.  The 
report of a May 1997 VA examination notes complaints of 
headaches, but otherwise does not reflect the presence of 
symptoms attributed to his inservice head injury.  Likewise, 
the report of an October 1999 VA examination indicates 
diagnoses to include history of head trauma, with headaches 
that have persisted to the present.  Again, there is no 
diagnosis of multi-infarct dementia associated with brain 
trauma; in 

addition, neither this report, nor any other medical record, 
shows that there are any neurological disabilities associated 
with his head trauma.  Concomitantly, the report of a 
February 2000 VA peripheral nerves examination shows that his 
recurrent headaches were deemed to be musculoskeletal in 
nature, and that no further workup was needed for the purpose 
of his compensation and pension evaluation.

In brief, the 10 percent rating that is in effect is the 
maximum schedular rating that can be assigned, absent a 
showing that head injury residuals are manifested by multi-
infarct dementia associated with brain trauma, or that this 
disorder is manifested by purely neurological disabilities.  
The veteran's claim for a higher rating for residuals, head 
trauma with associated headaches, accordingly fails.  

III.  An Increased Rating for Scars, Shrapnel Wounds, 
Posterior Thighs

Under the Schedule, a 10 percent rating for superficial scars 
is appropriate when such scars are poorly nourished and 
repeatedly ulcerate (38 C.F.R. § 4.118, Diagnostic Code 7803 
(2000)); or when such scars are tender and painful on 
objective examination (38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000)).  In addition, scars can also be rated on the 
limitation of function of the part affected (38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000)).  In the instant case, 
the veteran's shrapnel wound scars of the posterior thighs 
have been rated as noncompensable since March 18, 1997, in 
accordance with the above criteria and 38 C.F.R. § 4.31; that 
is, the symptoms manifested are less than that required for a 
compensable evaluation.  

The Board's review of the record does not reveal that a 
higher (that is, compensable) rating can be assigned for the 
veteran's shrapnel wound scars of the posterior thighs at any 
time since service connection was awarded as of March 18, 
1997.  The report of the May 1997 VA examination shows that 
there were bilateral thigh scars, but that the veteran 
indicated that there was no leg pain and no residuals other 
than the scars.  The report shows that there was a 5 cm. 
nontender and well-healed scar on the left thigh, and a very 
visible 3 cm. scar on the right posterior thigh.  Likewise, 
the report of a February 2000 VA dermatology examination 
shows that, on the right 

flank, there was a 1.5 x 2 cm., slightly depressed, ovoid 
scar that was not tender to the touch.  On the inside of the 
left thigh there were two scars that were oval in 
configuration and slightly depressed, one 2 x 3 cm in size 
and the other 1 x 2.5 cm. in size.  The examiner noted that 
none of the veteran's scars appeared to be deforming, tender 
to the touch, or limit his ability to move or function.  
While the examiner also indicated that possible further 
examination by Surgery or Neurosurgery would be "more 
appropriate," the Board must point out that none of the 
findings presented on the examination report would indicate 
that further examination was needed, inasmuch as all 
pertinent diagnostic criteria were addressed.  It must also 
be pointed out that the various medical records compiled 
between May 1997 and February 2000 are devoid of references 
to scars of the posterior thighs, or to impairment resulting 
therefrom.

In brief, the medical evidence does not indicate, at any time 
since March 18, 1997, that the veteran's shrapnel wound scars 
of the posterior thighs were either poorly nourished, 
ulcerative, tender and painful on objective examination, or 
productive of limitation of function of the part affected.  
The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for a higher (that 
is, compensable) evaluation for these scars.

IV.  An Increased Rating for Scars, Shrapnel Wound, Right 
Hand and Wrist.

The severity of a disability characterized as shrapnel wound 
scars of the right hand and wrist is also ascertained, for VA 
rating purposes, by reference to Diagnostic Codes 7803, 7804, 
and 7805 of the Schedule.  In the instant case, a 
noncompensable evaluation for such scars has been in effect 
since March 18, 1997, pursuant to the provisions set forth in 
38 C.F.R. § 4.31.

After a review of the record, the Board finds that the 
criteria for the award of a higher (compensable) evaluation 
for shrapnel wound scars of the right hand and wrist are not 
satisfied.  The report of the May 1997 VA examination shows 
that the veteran cited right wrist pain and hand swelling for 
years, but also that he "states that this stopped about 10 
years ago."  On examination, there was a 1 cm. lateral 

scar on the right wrist, secondary to shrapnel injury, with 
no tenderness, deformity, swelling, or erythema noted.  
"Plantar" flexion was accomplished to 25 degrees, and 
dorsiflexion to 40 degrees; the report, however, does not 
show that any limitation of right wrist motion was attributed 
to his shrapnel wound scar.  Similarly, the report of a 
February 2000 VA examination shows that there was a 4 x 5 cm 
scar on the volar surface of the right forearm, and that this 
scar was well-healed and not tender to palpation.  It also 
shows that he was able to extend and flex his wrist, and does 
not indicate that there was any right wrist or hand 
limitation of function that was caused by his scar.  It is 
noted that the various medical records compiled between May 
1997 and February 2000 are devoid of references to scars of 
the right wrist and hand, or to impairment resulting 
therefrom.

In brief, the medical evidence does not indicate, at any time 
since March 18, 1997, that the veteran's shrapnel wound scars 
of the right hand and wrist were either poorly nourished, 
ulcerative, tender and painful on objective examination, or 
productive of limitation of function of the part affected.  
The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for a higher (that 
is, compensable) evaluation for these scars.

V.  An Increased Rating for Burn Residuals, Left Arm

The severity of the veteran's service-connected left arm burn 
residuals has been ascertained, for VA rating purposes, by 
the application of diagnostic criteria set forth at 
Diagnostic Code 7801 of the Schedule.  Under these criteria, 
which pertain to third degree burns, the noncompensable 
evaluation that has been in effect since March 18, 1997, 
contemplates an affected area or areas less than 6 square 
inches (38.7 cm. squared).  See 38 C.F.R. § 4.31.  A higher 
(compensable) rating would be appropriate for an affected 
area or areas that exceeded 6 square inches (38.7 cm. 
squared).

The report of the May 1997 VA examination shows that the 
veteran, when discussing his left arm burn injury, indicated 
that it "took about a month to heal and 

he was left with some scarring but relates no arm problem 
since then."  On examination, a triangular burn scar on the 
left forearm that was well healed, and 6 cm. x 2 cm. at its 
widest point, was noted.  Similarly, the report of a February 
2000 VA examination shows that there was a 2.5 cm. x 7 cm. 
superficial scar on the left forearm on the inside of the 
arm, just below the elbow.  This scar was described as 
slightly hyperpigmented and "barely discernable."  The 
examiner noted that it was nontender and has created no 
problem for the veteran.  It was also noted that it was not 
deforming, was not tender to the touch, and did not seem to 
limit his ability to move or function.  In addition, the 
various medical records compiled between May 1997 and 
February 2000 are devoid of references to left arm burn 
scars, or to impairment resulting therefrom.

The evidence does not demonstrate that, at any time since 
March 18, 1997, the veteran's service-connected left arm burn 
residuals affected an area that exceeded 6 inches squared (or 
38.7 cm. squared); a scar 2.5 cm. x 7 cm. would be only 17.5 
cm. squared.  Moreover, the evidence does not demonstrate 
that his left arm burn residuals were productive of 
impairment or disability, or were of such a nature, as to 
warrant a higher (compensable) evaluation under Diagnostic 
Codes 7803, 7804, or 7805.  The Board therefore finds that 
the preponderance of the evidence is against his claim for an 
increased (compensable) evaluation for burn residuals of the 
left arm. 

VI.  An Increased Rating for Residuals, Frostbite, Both Feet

During the time period that is the subject of this appeal, 
the diagnostic criteria that pertain to cold injuries such as 
frostbite, set forth in Diagnostic Code 7122, were revised.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such circumstances, VA is to 
consider both criteria, and apply those criteria that are 
more favorable to the veteran; see Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, "new" criteria cannot be 
applied prior to the effective date of their implementation.


Prior to August 13, 1998, frozen feet residuals that were 
productive of mild symptoms were deemed 10 percent disabling; 
residuals that were productive of less than mild symptoms 
were, accordingly, deemed noncompensable pursuant to 
38 C.F.R. § 4.31.  As of August 13, 1998, a 10 percent rating 
was warranted for cold injury residuals that were manifested 
by arthralgia or other pain, numbness, or cold sensitivity; 
again, a noncompensable evaluation would be assigned under 
38 C.F.R. § 4.31 if those symptoms were not present.  

The report of the May 1997 VA examination shows that the 
veteran at one time lost toenails on each foot, but that they 
grew back.  He also indicated that he had burning pain in all 
of his toes after his separation from service, but has none 
now and has not for the last five years.  He reported that he 
had some numbness and tingling if he was in cold weather, and 
that he had to wear insulated boots and heavy socks.  The 
report, however, indicates diagnoses to include status post 
cold injury bilateral feet, with a normal neurologic 
examination and no evidence of neuropathy.  The transcript of 
the March 24, 1998, personal hearing shows that the veteran 
indicated that his feet often felt cold; however, the 
clinical record is devoid of evidence demonstrating that he 
has been accorded treatment for problems relating to 
residuals of a cold injury of the feet, or that the symptoms 
cited by him have been identified in a clinical context.  

In brief, the medical evidence dated prior to August 13, 
1998, does not demonstrate that the veteran's residuals of 
frostbite of the feet were manifested by at least mild 
symptoms, so that a higher (compensable) rating could be 
assigned.  Likewise, the medical evidence dated subsequent to 
that date does not demonstrate that a higher (compensable) 
evaluation could be awarded under either the old or new 
rating criteria for cold injury residuals.  The only evidence 
reflecting the presence of possible residuals of frostbite of 
the feet is the report of a March 2000 arteries and veins 
examination, which shows that the veteran "describe[d] no 
symptomatology below the knees whatsoever."  It also shows 
that he had no cold sensitivity, Raynaud's phenomena, or 
history of hyperhidrosis, and that he described no 
paresthesias or numbness in his feet.  He indicated that he 
had no chronic pain that 

resembled causalgia or reflex sympathetic dystrophy, nor were 
there any recurrent fungal infections of his toes, breakdown, 
or ulceration.  No frostbite scars were visible, and there 
was no disturbance of nail growth.  There was no edema 
"whatsoever" in his lower extremities, and there were no 
changes in skin color, or thickening or thinning.  Moreover, 
there were no venous abnormalities; there were "quite 
readily" palpable pulses in both feet.  The examiner noted, 
in fact, that he could find no evidence of cold injury to the 
veteran's feet, nor any abnormalities of the veteran's feet 
or legs that would make him believe that there was any 
residual from frostbite or cold injury.

Based on this evidence, the Board finds that a higher 
(compensable) evaluation for residuals of frostbite of the 
feet is not warranted.  The March 2000 VA examination report 
does not demonstrate that residuals of frostbite of the feet 
were manifested either by mild symptoms; or by arthralgia or 
other pain, by numbness, or by cold sensitivity.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
rating for that disability.


ORDER

A rating higher than 30 percent for PTSD prior to October 27, 
1999, from an initial grant of service connection, is denied.  
A rating of 50 percent, but no higher than 50 percent, from 
an initial grant of service connection for PTSD as of October 
27, 1999, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  An 
increased rating from an initial grant of service connection 
for residuals, head trauma with associated headaches, is 
denied.  An increased (compensable) evaluation from an 
initial grant of service connection for scars, shrapnel 
wounds, posterior thighs, is denied.  An increased 
(compensable) evaluation from an initial grant of service 
connection for scars, shrapnel wounds, right hand and wrist, 
is denied.  An increased (compensable) evaluation from an 
initial grant of service connection for burn residuals, left 
arm, is denied.  An increased (compensable) evaluation from 
an initial grant of service connection for residuals of 
frostbite of both feet is denied.



REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the Board is of the opinion that further attempt 
should be made to obtain the veteran's service medical 
records.  No such records have been associated with his 
claims folder, and it is unclear as to whether the current 
failure of VA to secure those records is attributable to 
their possible destruction by fire at the National Personnel 
Records Center.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)(1)).

The Board is also of the opinion that further examination of 
the veteran's shoulder and knee disorders would be helpful.  
Pursuant to the Board's prior remand, the presence of 
shoulder and knee disorders has been established.  However, 
the reports of these examinations do not include opinions by 
the examiners whether it is as likely as not that the current 
manifestation of either or both of these disabilities is 
related to the veteran's active service, which included 
combat during the Korean Conflict.  The rendering of nexus 
opinions in this regard would be of significant probative 
value.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)(1) and (2)).

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center (NPRC), 
St. Louis, Missouri, furnish legible 
copies of all medical records compiled 
during the veteran's active service.  If 
any or all such records are unavailable, 
NPRC should so advise RO, and should 
indicate the reason for the records' 
unavailability.


2.  If NPRC indicates that the veteran's 
service medical records are not 
available, the RO should again request 
that the veteran furnish VA with legible 
copies of all service medical records he 
may have in his possession.

3.  Following completion of the above 
actions, the RO should arrange for the 
veteran's claims folder, to include his 
service medical records if obtained, to 
be furnished to a VA orthopedist, who is 
to review the pertinent evidence and 
ascertain whether it is as likely as not 
that the veteran's shoulder and knee 
disorders either began during his active 
service, or are in some manner related 
thereto.  If the reviewing VA orthopedist 
indicates that another VA examination 
would be helpful for him or her to make 
the requisite findings, the RO should 
afford the veteran such an examination.

All findings, and the reasons therefor, 
are to be presented in a clear, 
comprehensive, and legible manner on the 
orthopedist's report. 

4.  The RO should then review the 
pertinent evidence, and determine whether 
service connection can now be granted for 
shoulder and knee disorders.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



